Citation Nr: 9910220	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and H.C.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954 and from March 1956 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence had been submitted to reopen a claim for service 
connection for the cause of the veteran's death and denied 
the claim on the merits. 

In January and November 1998, the Board requested a medical 
opinion from an independent medical expert (IME) in 
accordance with 38 C.F.R. §§ 3.328, 20.901(d) (1998).  After 
the opinions were received at the Board, the appellant was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinions.  38 C.F.R. § 20.903 
(1998).  She responded that she had no further evidence or 
argument to present.


FINDINGS OF FACT

1.  In May 1992, the Board denied entitlement to service 
connection for the cause of the veteran's death.

2.  Evidence has been presented or secured since the May 1992 
Board decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant's claim is plausible, and sufficient 
evidence for an equitable disposition of the appellant's 
claim has been obtained.

4.  The veteran died on October [redacted], 1990.  

5.  The immediate cause of the veteran's death was acute 
myocardial infarction due to or as a consequence of 
arteriosclerotic cardiovascular disease.  An old myocardial 
infarction was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.
 
6.  At the time of the veteran's death, service connection 
had been established for traumatic amputation, distal 
phalanx, left great toe; a fracture of the second toe of the 
left foot; bilateral hearing loss; pleural adhesions of the 
right lung (history of pulmonary embolism, pulmonary 
infarction, hemoptysis); and a history of chronic prostatitis 
of the left lobe prostate.

7.  The medical evidence establishes that cardiovascular 
disease, i.e., atrial fibrillation, was incurred during 
service.

8.  A service-connected disability was the cause of the 
veteran's death.



CONCLUSION OF LAW

A disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records from his first period 
of service are negative for any complaints or findings of 
cardiovascular disease, including on separation examination 
in September 1954.  Examination of the heart was normal.  
Blood pressure was 134/80.  

The veteran's blood pressure was 150/90 on entrance 
examination for his second period of service in March 1956.  
He was hospitalized in April 1961 for complaints of gradual 
onset aching in the right flank with radicular-type pain to 
his right chest and right shoulder.  During his course of 
hospitalization, a military physician stated that his sudden 
onset of right-sided chest pain, hemoptysis, and atelectasis 
was pathognomonic of pulmonary embolus.  Accordingly, the 
veteran was started on a continuous anti-coagulant therapy 
during his month-long inpatient period of hospitalization.  
The cardiac rhythm was regular and the heart size normal.  
The heart tones were also normal.  Blood pressure was 136/70.  
An electrocardiogram (ECG) taken during this period of 
hospitalization was interpreted as normal.  Serial chest x-
rays showed atelectasis and pleural effusion in the right 
lower lung field and on the third day of hospitalization, 
into the left lower lung field.  The veteran was noted to be 
completely asymptomatic upon follow-up evaluation on June 22, 
1961.  ECG remained within normal limits.  The final 
diagnosis was pulmonary infarction, secondary to pulmonary 
embolus, source unknown.  

Thereafter, the veteran was seen in November 1961 for 
complaints of dull aching pain in the calves and thighs and 
right-sided chest pain.  Physical examination, however, was 
normal.  Repeat chest x-rays taken in 1962-64 showed some 
pleural scarring in the right chest.  The heart was normal.  
The heart had a normal sinus rhythm and no murmurs in 
February 1962.  The veteran gave a history of shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, and high or low blood pressure on 
examinations in August 1963 and July 1964.  Examination of 
the heart (thrust, size, rhythm, sounds) and vascular system 
was normal on both occasions.  Blood pressure was 108/78 and 
130/78, respectively.  An ECG tracing dated in July 1964 was 
described as within normal limits, no change.  In July 1965, 
examination of the veteran's heart and vascular system was 
again normal.  Blood pressure was 132/88.  A September 1965 
chest x-ray revealed that the heart was "upper limits of 
normal size without change."  

On separation examination in January 1972, the veteran gave a 
history of pain or pressure in the chest, heart trouble and 
high or low blood pressure.  The examiner noted, however, 
that this referred to the episode of hemoptysis, pulmonary 
embolus, complicated by pneumonia of the right lung in 1961.  
There was no recurrence of chest pain, hemoptysis or 
pulmonary emboli.  An ECG taken in January 1972 in 
conjunction with the veteran's retirement separation 
examination revealed a rare premature nodal beat and some 
abnormality, unchanged since tracing in 1964, probably 
positional.  A chest x-ray taken at that time showed a hazy 
density of the right costophrenic angle area, viewed as most 
likely secondary to pleural fibrosis.  Examination of the 
heart and vascular system was normal. 

Following his separation from service, the veteran was 
treated by W.F. Weaver, M.D. in August 1972.  Dr. Weaver's 
report of August 1972 notes a history of paroxysmal rapid 
heart action of questionable type and an atrial ectopic beat 
on ECG study taken at that time.  Consequently, the study was 
interpreted by Dr. Weaver as abnormal, suspect inferior scar.  
Exercise tolerance test was negative.

Medical records from the Naval Regional Medical Center 
revealed a normal heart on chest x-rays in 1980 and 1981.  
The veteran reported being on medication for hypertension in 
December 1980.  In June 1981, it was noted that he was 
followed for increased blood pressure and an abnormal heart 
rhythm.  The examiner's assessment was increased blood 
pressure, stable.  There were ECG findings of a complete left 
bundle branch block in July 1982.  A July 1982 chest x-ray 
showed that the heart appeared enlarged in the region of the 
left ventricle and minimal tortuosity of the aorta.  The 
examiner stated that that heart was enlarged since the 
previous examination was also probably slightly enlarged in 
1980.  

During hospitalization in May 1983, the veteran gave a 
history of treatment for hypertension for the past three 
years.  He also reported a pulmonary embolism during service 
which left his heart weak.  He had been on Digoxin for that 
reason, and also for some type of cardiac arrhythmia that was 
not documented in his records.  Discharge diagnoses included 
left bundle branch block, rule out remote anterior wall 
myocardial infarction. 

The veteran was evaluated at Florida Hospital in June 1983.  
He gave a history of pulmonary embolus and weakness of his 
heart muscles during active service.  He stated that his 
heart beat had been "out of sink" since that time.  A 
catheterization revealed idiopathic cardiomyopathy with left 
ventricular dilatation and moderate hypokinesis; normal 
coronary arteries; and normal hemodynamics save for arterial 
desaturation, probably related to chronic lung disease.  
Ejection fraction was estimated to be 40 to 45 percent.  
James L. Bolen, M.D. rendered a clinical impression of 
idiopathic cardiomyopathy, without evidence of ischemic heart 
disease.  

In June 1983, the veteran was diagnosed as having probable 
coronary artery disease by I.J. Schneider, M.D.  Dr. 
Schneider did not have the report of catheterization 
available at that time.  He suspected that the veteran's low 
ejection fraction of 30 percent (as reported by the veteran) 
might have been due to silent myocardial infarction in the 
past.

Left ventricular prominence was also noted on a July 1983 
chest x-ray taken in conjunction with a VA examination.  An 
ECG revealed a left bundle branch block.

Dr. Bolen interpreted the veteran's holter monitor report as 
showing bundle branch block in November 1983.  There were 
occasional premature atrial beats throughout.  Findings were 
consistent in September 1985.  Dr. Bolen diagnosed known 
supraventricular arrhythmias and known idiopathic 
cardiomyopathy in November 1985.

The veteran was hospitalized at Humana Hospital in May 1986.  
Dr. Bolen concluded that the stress test was compatible with 
an idiopathic cardiomyopathy with a surprisingly good 
response to exercise.  The discharge diagnoses were 
idiopathic cardiomyopathy, perhaps slightly worsened; 
paroxysmal atrial fibrillation; and no evidence of postural 
hypotension.

The veteran was again hospitalized at Humana Hospital in July 
1987 with history of prior supraventricular arrhythmias along 
with an idiopathic cardiomyopathy with recurrent bouts of  
prolonged episodes of supraventricular tachy-arrythmias.  
Electrophysiologic study showed normal atrial and ventricular 
stimulation studies without evidence of re-entrance tachy-
arrythmias.  Heart catheterization revealed mildly abnormal 
right and left heart pressures, consistent with underlying 
idiopathic dilated cardiomyopathy; normal coronary arteries; 
and dilated idiopathic cardiomyopathy with overall poor left 
ventricular function.  

Dr. Bolen's treatment notes of the veteran were consistent 
for findings of left bundle branch block with idiopathic 
cardiomyopathy through 1990.

The veteran died on October [redacted], 1990.  The immediate 
cause of death, as noted on the Certificate of Death, was acute 
myocardial infarction due to arteriosclerotic cardiovascular 
disease.  An old myocardial infarction was listed as a 
significant condition contributing to his death but not 
resulting in the underlying cause of death.

At the time of the veteran's death in October 1990, service 
connection was established for traumatic amputation, distal 
phalanx, left great toe; a fracture of the second toe of the 
left foot; bilateral hearing loss; pleural adhesions of the 
right lung (history of pulmonary embolism, pulmonary 
infarction, hemoptysis); and a history of chronic prostatitis 
of the left lobe prostate.

The RO denied entitlement to service connection for the cause 
of the veteran's death in November 1990.  The appellant 
appealed the RO's decision to the Board.  

The appellant testified at a personal hearing before the RO 
in April 1991.  She reported that while the veteran was 
hospitalized during service for a pulmonary embolism in 1961, 
the military physician told her that he had suffered from a 
heart attack.  The veteran was prescribed a blood thinner on 
discharge from the hospital, and remained on this medication 
for a few weeks.  She was also reportedly told that the 
veteran suffered from hypertension in 1972, prior to his 
separation from service.  The appellant testified that 
following the veteran's separation from service, he was 
initially treated by Dr. Weaver for dizziness and 
hypertension in 1972.  He was placed on a restricted diet and 
medication.  The veteran was then treated by Dr. Bolen 
because of silent heart attacks beginning in approximately 
1984.  She stated that the veteran was treated for heart 
problems from his separation from service until his death.  
The appellant's representative, relying on Tabor's Cyclopedic 
Medical Dictionary, stated that an embolus was not a 
respiratory condition but was caused by a mass present in the 
blood in the arterial system.  The representative further 
indicated that it caused occlusions resulting in infarcts, 
was usually a mass or blockage in the pulmonary artery, and 
was usually from a thrombosis in the lower extremity.

In June 1991, a chaplain, J.D., submitted a written statement 
indicating that he first met the veteran during service while 
he was hospitalized due to a severe heart condition.

A friend, H.C., that knew the veteran both during and 
subsequent to service also submitted a written statement to 
the RO in June 1991.  He indicated that he was required to 
authenticate light duty assignments during service, and that 
the veteran was placed on light duty because of a bad heart 
and/or complications therefrom.  Following service, he was 
also aware that the veteran suffered from a heart condition.

W.P. submitted a written statement in June 1991 indicating 
that he first met the veteran in 1975 and that he was 
hospitalized for a heart problem in 1976.  The veteran 
reportedly told him that he had a history of heart problems, 
and he was convinced that the veteran had heart problems 
during service.

Finally, the veteran's brother submitted a written statement 
in June 1991 to the effect that the veteran suffered a heart 
attack during service in 1961 and took prescription drugs for 
his heart for the rest of his life.

The Board denied entitlement to service connection for the 
cause of the veteran's death in May 1992.

The appellant sought to reopen her claim for service 
connection for the cause of the veteran's death in August 
1992.  She provided duplicates of Dr. Weaver's records, as 
well as a copy of a letter the veteran sent to Dr. Weaver in 
September 1973, in which he reported that a prescription of 
Digoxin had improved his symptoms.  The veteran further 
indicated that he had located a new doctor.

The appellant also provided additional medical records.  
Private treatment reports from Keith L. Hanson, M.D. indicate 
that the veteran was prescribed Digitalis for occasional pain 
and off beats in September 1973.  His blood pressure was 
140/100.  An ECG taken in December 1978 showed and old 
inferior myocardial infarction and a questionable old 
anteroseptal myocardial infarction.  Because of this finding, 
the veteran was referred to a Franklin T. Tew, M.D. in 
January 1979, at which time Dr. Tew reviewed the 1972 ECG 
study and concluded that it might be suggestive of an 
inferior infarction and premature junctional beats with 
aberrancy.  The December 1978 ECG was interpreted as 
suggesting  an anteroseptal myocardial infarction with loss 
of R-wave in V1-V3 and biphasic T-wave changes in these 
leads.  Notwithstanding these findings, Dr. Tew's examination 
of the veteran in January 1979 was essentially normal.  The 
veteran's stress test was better than normal and he reported 
no symptoms of angina.  Dr. Tew's impression was no history 
of angina; abnormal ECG which may be explained by difference 
in placement of the electrodes on the chest wall or by 
increasing the patient's chest configuration due to 
emphysematous-type lung changes; and, rate-related bundle 
branch block.

A request for reconsideration of the Board's May 1992 
decision was denied in September 1992.

In October 1992, the RO reopened the appellant's claim for 
service connection for the cause of the veteran's death based 
on the submission of new and material evidence and denied the 
claim on the merits.  The appellant appealed the RO's 
decision to the Board.

The appellant and H.C. testified at a hearing at the RO in 
May 1993.  The appellant stated that the veteran experienced 
dizzy spells, chest pains and shortness of breath and took 
medications during service.  H.C. reported that he had served 
on active duty with the veteran and that he observed the 
veteran's shortness of breath and that he was aware of his 
dizzy spells.  H.C. further stated that he observed a 
deterioration of the veteran's health following service, 
including weight loss and shortness of breath.  The veteran 
was reportedly reluctant to seek treatment during service 
because of a fear of being discharged.

In support of the claim on appeal, the appellant also 
submitted a February 1993 statement from Dr. Hanson.  Dr. 
Hanson reported that the 1972 and 1978 ECGs showed an old 
inferior myocardial infarction and thus, the veteran's actual 
myocardial infarction occurred before August 1972.

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and in 
January 1998 requested an independent medical expert (IME) 
opinion.  In April 1998, John R. Windle, M.D., an associate 
professor of medicine at the University of Nebraska Medical 
Center, Electrophysiology and Arrhythmias,  provided an 
expert medical opinion in response to a specific Board 
request.  The physician stated, in pertinent part:

I have had an opportunity to completely review 
the files on the patient named above. In the 
letter I have been asked several specific 
questions which I will try to address.

1.	Is there an etiological relationship between 
the treatment for a pulmonary infarction noted 
in the service medical records and either the 
medical findings reported by Drs. Hanson, 
Weaver and Tew in the 1972-79	 time frame or 
the cardiovascular disease which was first 
treated and diagnosed after service?

I could ascertain no etiological relationship 
between the previous treatment for pulmonary 
infarction and the medical service rendered by 
Drs. Hanson, Weaver and Tew between 1972 and 
1979. Further, I find no relationship to the 
pulmonary infarction and the cardiovascular 
disease identified in these records.

2.	Did the veteran's 1961 pulmonary infarction 
or residuals thereof cause or contribute 
substantially or materially to his death?

I could find no substantial or material 
contribution between the veteran's 1961 
pulmonary infarction and his death in 1990.

3.	Do the 1972 and 1978 electrocardiogram 
studies show evidence of an old inferior 
myocardial infarction?

The electrocardiogram from 1972 on this 
patient suggests a possible previous anterior 
septal infarction with small inferior Q-waves. 
This would be consistent with a prior anterior 
wall MI or a number of other conditions, 
including obesity, COPD, or simply lead 
placement. However, mitigating against this is 
a cardiac catheterization from 6/8/83 which 
reveals normal coronary arteries and what was 
described as an idiopathic cardiomyopathy with 
left ventricular dilatation with an ejection 
fraction of 40-45%. This was diffuse in nature 
and not consistent with coronary artery 
disease.  It should be noted that cardiac 
catheterizations are considered the gold 
standard for the diagnosis of coronary artery 
disease while electrocardiograms are not as 
accurate.

4.	If there is evidence of a myocardial 
infarction prior to August 1972, and giving 
consideration to the ECG tracings obtained 
during service (particularly the 1964 and 1972 
inservice ECGs), is it at least as likely as 
not that such myocardial infarction occurred 
between 1961 and 1972?

Please see the answer in No. 3.  At this time 
I see no evidence from the cardiac 
catheterization to suggest significant 
obstructive coronary disease or myocardial 
infarction prior to the cardiac 
catheterization done in 1983.  That is not to 
say, however, that the 1heart [sic] was 
normal.  He had a clear history of atrial 
fibrillation and idiopathic dilated 
cardiomyopathy.

5.	If there is evidence of a myocardial 
infarction prior to August 1972, is it at 
least as likely as not that the veteran's 
arteriosclerotic cardiovascular disease was 
etiologically related to such myocardial 
infarction?

As noted in the above answers, I see no 
evidence of myocardial infarction prior to 
August 1972 in this patient.

If you would have anymore questions or 
concerns, I would be happy to address those.

The Board posed additional questions for the IME in November 
1998.  In March 1999, the physician stated, in pertinent 
part:

I have had an opportunity to review the 
records of the above named patient in detail 
pursuant to your request.  Three specific 
questions have been asked and I will answer.

1.	Giving consideration to the July 1964 and 
January and August 1972 ECGs and to the 
inservice chest x-rays, particularly to the 
September 1965 chest x-ray, is there any 
evidence of atrial fibrillation and/or 
idiopathic dilated cardiomyopathy during the 
veteran's active service or within the first 
post-service year, i.e., before June 30, 1973?  
If so, what is the significance of these 
findings?  Do they represent the onset of 
cardiovascular disease?  Was there any 
evidence of cardiovascular disease during the 
veteran's active service or within the first 
post-service year?

Response:  In review of the electrocardiograms 
beginning July 1964 which demonstrated an axis 
of minus 20° with poor R-wave progression and 
was within normal limits through the tracings 
up through January 1972, the only changes were 
an axis which had shifted further to the left.  
There were premature atrial beats and 
worsening of R-wave progression which is a 
non-specific finding.  Based on these tracings 
8/3/72, the additional interpretation of can't 
rule out inferior wall MI was added.  However, 
again based on the sequences of 
electrocardiograms, this is most likely a 
reflection of the left axis\deviation.  A 
History and Physical note from 8/4/72 
suggested the patient was suffering from 
palpitations most likely secondary to atrial 
premature beats.  At some point during that 
time, he was started on Digoxin.  Chest x-rays 
reviewed during the period up through 1973 
indicate evidence of the pulmonary embolism 
and pulmonary infarction with subsequent 
reactive changes in the right lung fields.  
Cardiac size is described as either normal or 
upper limits of normal.  There is never any 
evidence of pulmonary congestion to indicate 
idiopathic dilated cardiomyopathy being 
present at that time.  During that same period 
of time, the patient was noted to have 
intermittent hypertension from the 1950's 
through the 1970's with blood pressures as 
high as 150/90 noted.  In conclusion, other 
than the palpitations, there was no clear 
evidence of cardiovascular disease being 
present from 1963 through 1973.

2.  If there is evidence of atrial 
fibrillation and/or idiopathic dilated 
cardiomyopathy during the veteran's active 
service or within the first post-service year, 
did it cause or contribute substantially or 
materially to his death?

Response:  There is a suggestion or paroxysmal 
palpitations which could be due to either 
sequential APCs or paroxysm of atrial 
fibrillation during the patient's active 
service through 1973.  However, there is no 
evidence of pathologic heart disease 
(idiopathic dilated cardiomyopathy or ischemic 
coronary disease) during that period of time.  
As delineated in the Framingham data suggest 
that atrial fibrillation is an independent 
risk factor for morbidity and mortality.  
However, clear evidence that idiopathic 
dilated cardiomyopathy and atrial fibrillation 
as a substantial disease state was not made 
until 1983 when cardiac catheterization 
confirmed a diminished ejection fraction of 
40-45% without significant coronary disease.

It should be noted that this helps clarify the 
electrocardiograms, while an inferior wall MI 
could not be ruled out by EKG, the cardiac 
catheterization does rule out an inferior wall 
MI.  The earliest evidence that I can find of 
intrinsic heart disease and atrial 
fibrillation begins in January 1979 where he 
exercised on a standard Bruce protocol 
treadmill for 11 minutes to a maximum heart 
rate of 190 BPM.  He had *a rate related left 
bundle branch block pattern at that time 
suggesting some early, abnormal changes.  
However, his overall cardiac function, based 
on treadmill testing in 1979, was entirely 
within normal limits.  It is really not until 
1983 that idiopathic dilated cardiomyopathy 
could clearly be defined as being present.  
Thus, even in retrospect, there is not 
compelling evidence of idiopathic dilated 
cardiomyopathy being present during the 
patient's active service or the year 
afterwards.  There is, however, a suggestion 
that the beginnings of atrial fibrillation may 
have been present.

3.  If there is evidence of any cardiovascular 
disease during the veteran's active service or 
within the first post-service year, did it 
cause or contribute substantially or 
materially to his death?

Response:  In reviewing records from the late 
1950's through the 1990's, there appears to be 
a slow, progressive decline in cardiac 
function which dramatically accelerated in the 
1980's and early 1990's.  It should be noted 
that some decline in cardiac function is part 
of the "normal aging process" which can be 
accelerated by other factors such as 
hypertension.  While there is no definitive 
evidence to document atrial fibrillation 
during the patient's active duty service, it 
is reasonable to surmise by his history of 
palpitations that premature atrial beats or 
paroxysms of atrial fibrillations were likely 
present during the patient's active duty 
service for the first year of post-service. 


II.  Legal analysis

A.  General

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, 
service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).



B.  New and material evidence

Decisions of the Board are final.  38 U.S.C.A. § 7104 (a) 
(West Supp. 1998); 38 C.F.R. § 20.1100 (1998).  Where, as 
here, a final Board decision existed on a claim, i.e., in May 
1992, that claim may not be thereafter reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that, if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. §§ 5108, 7104.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the U. S. Court of Veterans 
Appeals (now the U. S. Court of Appeals for Veterans Claims) 
(Court) impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . .[and] must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court held that the two-step process set out in 
Manio, for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge, and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a); and third, if the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome, and, (2) the Board 
resolves this issue in the appellant's favor.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, No. 
96-1695 (U.S. Vet. App. Oct. 30, 1998).

Here, the RO found that new and material evidence had been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death in October 1992.  The Board 
agrees.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has 
a legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of the RO's 
actions); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).  The February 1993 statement from Dr. Hanson is both 
new and material.  It was not previously of record and 
corroborates the findings of Dr. Weaver, suggesting that the 
veteran's fatal heart disease had its onset during active 
service.  Dr. Hanson's statement is presumed credible for the 
purpose of reopening the appellant's claim since it is within 
his competence as a medical doctor to render such an opinion.  
The opinion also bears directly and substantially upon the 
pertinent issue regarding this claim, i.e., a connection 
between the veteran's current fatal heart disease and his 
active service.  This medical opinion is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for the 
cause of the veteran's death is reopened. 



C.  Service connection for the cause of the veteran's death

The issue of service connection for the cause of the 
veteran's death on the merits was addressed by the RO.  
Therefore, the appellant will not be prejudiced by the 
Board's consideration of the issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

Based upon the foregoing facts, the Board finds that the 
appellant's claim is well grounded, in that she has presented 
a plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of her claim has been obtained, and that the 
duty to assist her, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet.App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision and 
certitude.  Equal weight is not accorded to 
each piece of material contained in a record; 
every item of evidence does not have the same 
probative value.  Judgments must be made but 
they must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for those 
findings and conclusions, on all material 
issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
disabilities, including his residuals of a pulmonary embolism 
and pulmonary infarction, directly caused the veteran's 
death.  Indeed, Dr. Windle reported in April 1998 that he 
could find no substantial or material contribution between 
the veteran's 1961 pulmonary infarction and his death in 
1990.    

Rather, the appellant argues that the veteran's fatal 
cardiovascular disease was present during his active service 
or the first post-service year.  However, there is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield, 8 Vet. App. 
at 388; Robinette, 8 Vet. App. at 74; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Consequently, her statements 
regarding the date of onset of the veteran's cardiovascular 
disease are insufficient to establish service connection for 
the cause of the veteran's death.  

The evidence concerning whether or not the veteran had a 
myocardial infarction during active service is conflicting.  
Drs. Hanson's, Weaver's and Tew's interpretation of the 
August 1972 EKG indicate that the veteran might have suffered 
from an acute myocardial infarction during active service.  
Evidence against this proposition includes Dr. Windle's April 
1998 statement that the June 1983 cardiac catheterization 
(considered the gold standard for the diagnosis of coronary 
artery disease and more reliable than and ECG) revealed 
normal coronary arteries and an idiopathic cardiomyopathy 
with left ventricular dilatation with an ejection fraction of 
40-45%, which was not consistent with coronary artery 
disease.  There is no indication that Drs. Hanson, Weaver and 
Tew had the veteran's complete file, including the results of 
the June 1983 cardiac catheterization, available for review.  
Therefore, the Board finds Dr. Windle's opinion to be more 
probative on this matter.

However, in March 1999 Dr. Windle stated that it was 
reasonable to surmise by the veteran's history of 
palpitations that premature atrial beats or paroxysms of 
atrial fibrillations were likely present during his active 
service and/or within the first post-service year.  The Board 
is unable to disassociate the inservice premature atrial 
beats or paroxysms of atrial fibrillations from the post-
service atrial fibrillation as a substantial disease state 
evident in 1983 on cardiac catheterization.  Dr. Windle 
stated in his March 1999 opinion that Framingham data suggest 
that atrial fibrillation is an independent risk factor for 
morbidity and mortality.  There is no medical evidence of 
record to the contrary.  Although the medical examiner 
indicated on the death certificate that the veteran's 
myocardial infarction was due to arteriosclerotic 
cardiovascular disease, there is no indication that the 
veteran suffered from arteriosclerotic cardiovascular disease 
during his lifetime or that an autopsy was performed in 
rendering this conclusion. Indeed, cardiac catheterizations 
(as recent as July 1987) were negative for any such findings 
during the veteran's lifetime.  Thus, because the veteran 
died a cardiac death and because his atrial fibrillation has 
been related to active service, the Board concludes that the 
evidence is at least in equipoise and that service connection 
is warranted for the cause of his death.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

	

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals




 

